279 S.W.2d 421 (1955)
Reynolds ANDRICKS et al., Appellants,
v.
Sam H. SCHAEFER, Appellee.
No. 12886.
Court of Civil Appeals of Texas, San Antonio.
May 11, 1955.
*422 Carlos C. Cadena, Frank D. Masters, San Antonio, for appellants.
James R. Warncke, Jack Davis, San Antonio, for appellee.
PER CURIAM.
Appellee has moved to dismiss this appeal because no appeal bond was filed. Appellants, Andricks and others, contend that as members of the Planning Commission of the City of San Antonio they are not required to give an appeal bond. Articles 1174 and 2072, Vernon's Ann.Tex.Civ.Stats.
The decree appealed from provides that:
"It is accordingly ordered, adjudged and decreed that a peremptory writ of mandamus issue directing and commanding the defendants, Reynolds Andricks, J. A. West, George Delavan, Phillip L. Willis, John Toudouze, John T. Wilkins, Frank M. Valdez, E. T. Johnson and Samuel D. Kane in their official capacities and also individually and personally to forthwith proceed with all reasonable dispatch to meet as the planning commission of the City of San Antonio and issue to plaintiff a certificate showing the filing date of plaintiff's plat of Loma Alta Addition No. 4, and further showing that the said commission failed to disapprove said plat within thirty days from said filing date, * * *."
While this order purports to bind Andricks and the others therein named, "individually and personally," it is apparent that the actions required by the order must necessarily be performed by them as members of the Planning Commission of the City of San Antonio. The relief sought by appellee, as disclosed by his petition, was such as could be awarded only by a mandatory decree running against appellants as the "duly appointed, qualified and acting members of the Planning Commission of the City of San Antonio." Such Planning Commission is a governmental agency of the City of San Antonio and is not required to give a bond to perfect an appeal to this Court. Board of Adjustment of City of Fort Worth v. Stovall, 147 Tex. 366, 216 S.W.2d 171.
Motion overruled.